TABLE OF CONTENTS BY-LAWS ARTICLE ONE - OFFICES 1.1Registered Office. 1.2Other Offices. ARTICLE TWO - MEETINGS OF STOCKHOLDERS 2.lPlace. 2.2Annual Meetings. 2.3Special Meetings. 2.4Notices of Meetings. 2.5Purpose of Meetings. 2.6Quorum. 2.7Voting. 2.8Share Voting. 2.9Proxy. 2.10Written Consent in Lieu of Meeting. ARTICLE THREE - DIRECTORS 3.1Powers. 3.2Number of Directors. 3.3Vacancies. ARTICLE FOUR - MEETINGS OF THE BOARD OF DIRECTORS 4.1Place. 4.2First Meeting. 4.3Regular Meetings. 4.4Special Meetings. 4.5Notice. 4.6Waiver. 4.7Quorum. 4.8Adjournment. ARTICLE FIVE - COMMITTEES OF DIRECTORS 5.1Power to Designate. 5.2Regular Minutes. 5.3Written Consent. ARTICLE SIX - COMPENSATION OF DIRECTORS 6.1Compensation. 1 ARTICLE SEVEN - NOTICES 7.1Notice. 7.2Consent. 7.3Waiver of Notice. ARTICLE EIGHT - OFFICERS 8.1Appointment of Officers. 8.2Time of Appointment. 8.3Additional Officers. 8.4Salaries. 8.5Vacancies. 8.6Chairman of the Board. 8.7Vice-Chairman. 8.8President. 8.9Vice-President. 8.10Secretary. 8.11Assistant Secretaries. 8.12Treasurer. 8.13Surety. 8.14Assistant Treasurer. ARTICLE NINE - CERTIFICATES OF STOCK 9.l Share Certificates. 9.2Transfer Agents. 9.3Lost or Stolen Certificates. 9.4Share Transfers. 9.5Voting Shareholder. 9.6Shareholders Record. ARTICLE TEN - GENERAL PROVISIONS 10.1Dividends. 10.2Reserves. 10.3Checks. 10.4Fiscal Year. 10.5Corporate Seal. ARTICLE ELEVEN - INDEMNFICATION ARTICLE TWELVE - AMENDMENTS 12.lBy Shareholder. 12.2By Board of Directors. 2 CERTIFICATE OF SECRETARY I hereby certify that I am the Secretary of Keyser Resources Inc., and that the foregoing Bylaws, consisting of 16 pages, constitute the code of Bylaws of Keyser Resources Inc., as duly adopted at a regular meeting of the Board of Directors of the corporation heldDecember 12th , IN WITNESS WHEREOF, I have hereunto subscribed my name this 12th day of December, 2007. /s/Maurice Bidaux Secretary 3 BY-LAWS OF Keyser Resources Inc. A NEVADA CORPORATION ARTICLE ONE OFFICES Section 1.1. - Registered Office - The registered office of this corporation shall be in the State of Nevada. Section l.2. - Other Offices - The corporation may also have offices at such other places both within and without the State of Nevada as the Board of Directors may from time to time determine or the business of the corporation may require. 4 ARTICLE TWO MEETINGS OF STOCKHOLDERS Section 2.1. - Place - All annual meetings of the stockholders shall be held at the registered office of the corporation or at such other place within or without the State of Nevada as the directors shall determine. Special meetings of the stockholders may be held at such time and place within or without the State of Nevada as shall be stated in the notice of the meeting, or in a duly executed waiver of notice thereof. Section 2.2. - Annual Meetings - Annual meetings of the stockholders, commencing with the year shall be held on the 12thday of December, each year if not a legal holiday and, if a legal holiday, then on the next secular day following, or at such other time as may be set by the Board of Directors from time to time, at which the stockholders shall elect by vote a Board of Directors and transact such other business as may properly be brought before the meeting. Section 2.3. - Special Meetings - Special meetings of the stockholders, for any purpose or purposes, unless otherwise prescribed by statute or by the Articles of Incorporation, may be called by the President or the Secretary by resolution of the Board of Directors or at the request in writing of stockholders owning a majority in amount of the entire capital stock of the corporation issued and outstanding and entitled to vote. Such request shall state the purpose of the proposed meeting. Section 2.4. - Notices of Meetings - Notices of meetings shall be in writing and signed by the President or a Vice-President or the Secretary or an Assistant Secretary or by such other person or persons as the directors shall designate. Such notice shall state the purpose or purposes for which the meeting is called and the time and the place, which may be within or without this State, where it is to be held. A copy of such notice shall be either delivered personally to or shall be mailed, postage prepaid, to each stockholderof record entitled to vote at such meeting not less than ten nor more than sixty days before such meeting. If mailed, it shall be directed to a stockholder at his address as it appears upon the records of the corporation and upon such mailing of any such notice, the service thereof shall be complete and the time of the notice shall begin to run from the date upon which such notice is deposited in the mail for transmission to such stockholder. Personal delivery of any such notice to any officer of a corporation or association or to any member of a partnership shall constitute delivery of such notice to such corporation, association or partnership. In the event of the transfer of stock after delivery of such notice of and prior to the holding of the meeting it shall not be necessary to deliver or mail notice of the meeting to the transferee. Section 2.5. - Purpose of Meetings - Business transacted at any special meeting of stockholders shall be limited to the purposes stated in the notice. Section 2.6. - Quorum - The holders of three percent of the stock issued and outstanding and entitled to vote thereat, present in person or represented by proxy, shall constitute a quorum at all meetings of the stockholders for the transaction of business except as otherwise provided by statute or by the Articles of Incorporation. If, however, such quorum shall not be present or represented at any meeting of the stockholders, the stockholders entitled to vote thereat, present in person or represented by proxy, shall have powerto adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum shall be present or represented. At such adjourned meeting at which a quorum shall be present or represented, any business may be transacted which might have been transacted at the meeting as originally notified. 5 Section 2.7. - Voting - When a quorum is present or represented at any meeting, the vote of the holders of a three percent of the stock having voting power present in person or represented by proxy shall be sufficient to elect directors or to decide any questions brought before such meeting, unless the question is one upon which by express provision of the statues or of the Articles of Incorporation, a different vote is required in which case such express provision shall govern and control the decision of such question. Section 2.8. - Share Voting - Each stockholder of record of the corporation shall be entitled at each meeting of stockholders to one vote for each share of stock standing in his name on the books of the corporation.Upon the demand of any stockholder, the vote for directors and the vote upon any question before the meeting shall be by ballot. Section 2.9. - Proxy - At any meeting of the stockholders any stockholder may be represented and vote by a proxy or proxies appointed by an instrument in writing. In the event that any such instrument in writing shall designate two or more persons to act as proxies, a majority of such persons present at the meeting, or, if only one shall be present, then that one shall have and may exercise all of the powers conferred by such written instrument upon all of the persons so designated unless the instrument shall otherwise provide. No proxy or power of attorney to vote shall be used to vote at a meeting of the stockholders unless it shall have been filed with the secretary of the meeting when required by the inspectors of election.All questions regarding the qualification of voters, the validity of proxies and the acceptance or rejection ofvotes shall be decided by the inspectors of election who shall be appointed by the Board of Directors, or if not so appointed, then by the presiding officer of the meeting. Section 2.10. - Written Consent in Lieu of Meeting - Any action which may be taken by the vote of the stockholders at a meeting may be taken without a meeting if authorized by the written consent of stockholders holding at least a majority of the voting power, unless the provisions of the statutes or of the Articles of Incorporation require a greater proportion of voting power to authorize such action in which case such greater proportion of written consents shall be required. 6 ARTICLE THREE DIRECTORS Section 3.l. - Powers - The business of the corporation shall be managed by its Board of Directors which may exercise all such powers of the corporation and do all such lawful acts and things as are not by statute or by the Articles of Incorporation or by these Bylaws directed or required to be exercised or done by the stockholders. Section 3.2. - Number of Directors - The number of directors which shall constitute the initial board shall be ONE (1). The number of directors may from time to time be increased or decreased to not less than one nor more than fifteen by action of the Board of Directors. The directors shall be elected at the annual meeting of the stockholders and except as provided in Section 2 of this Article, each director elected shall hold office until his successor is elected and qualified.
